Citation Nr: 0805901	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for bipolar disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1980 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2006, the veteran withdrew her request for a 
hearing.  38 C.F.R. § 20.704 (2007).

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The reopened claim of service connection for a psychiatric 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in November 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of her procedural 
and appellate rights, she did not appeal the adverse 
determination. 

2. The additional evidence presented since the rating 
decision in November 2002 by the RO, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 




CONCLUSION OF LAW

1. The rating decision in November 2002, by the RO, denying 
the application to reopen the claim of service connection for 
a psychiatric disorder, became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2. The additional evidence presented since the rating 
decision in November 2002 by the RO, denying the application 
to reopen the claim of service connection for a psychiatric 
disorder, is new and material, and the claim of service 
connection for a psychiatric disorder, bipolar disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, the only matter disposed 
of in this decision, further discussion here of compliance 
with the VCAA with regard to the claim to reopen is not 
necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in November 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder, which was diagnosed as 
manic depressive disorder, on the grounds that the evidence 
submitted was not new and material because it did not bear 
directly and substantially upon the issue of service 
incurrence or aggravation.  After the RO notified the veteran 
of the adverse determination and of her procedural and 
appellate rights, the veteran did not appeal the adverse 
determination and the determination became final by operation 
of law based on the evidence record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104, 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in November 2002 is 
summarized as follows:  

The service medical records, including the report of 
separation of examination with medical history, do not 
document a complaint, finding, history, treatment, or 
diagnosis of a psychiatric disorder.  The service medical 
records do show that in an undated report of medical history 
the veteran marked a history of symptoms of  depression or 
excessive worry.

After service, private medical records, starting in January 
1988, document a diagnosis of bipolar disorder.  

VA records from April 1992 through November 2002 also 
document a diagnosis of bipolar disorder.  

Current Application

Although the prior rating decision in November 2002 became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection was received in July 2004.  

As the claim to reopen was received in July 2004, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


The Additional Evidence and Analysis

The additional evidence consists of the following documents: 

Private and VA records from 1988 to 2006 document bipolar 
disorder.  This evidence is not new and material because it 
is cumulative evidence, that is, supporting evidence of 
previously considered evidence, documenting bipolar disorder 
after service, which has been previously considered by the 
RO.  And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156. 

In statements in October 2006 and in October 2007, E.N., MD, 
a VA psychiatrist stated that the veteran has been under her 
psychiatric care since December 2002, and that although the 
veteran had not been diagnosed with bipolar disorder until 
several years after service discharge, based on history 
provided by the veteran, symptoms suggestive of bipolar were 
present during service.  The VA psychiatrist then expressed 
the opinion that the veteran's bipolar disorder started or 
was aggravated by service. 

The Board finds that the opinion of the VA psychiatrist is 
new and material evidence because the opinion relates to an 
unestablished fact necessary to substantiate the claim, that 
is, a nexus between the veteran's currently diagnosed bipolar 
disorder and service, the absence of which was the reason the 
claim was previously denied.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for bipolar disorder is reopened, and to 
this extent only the appeal is granted.




REMAND

As the medical evidence of record is insufficient to decide 
the claim further evidentiary development is necessary under 
the duty to assist. 

Accordingly, the case is REMANDED for the following action.

1. Obtain the veteran's service 
personnel records.

2. Request in-patient records from the 
Ireland Army Community Hospital, Fort 
Knox, Kentucky, for psychiatric 
evaluation, covering the period from 
January 1981 to November 1983.  

3. Request the records from the Dallas 
VA Medical Center since January 2007, 
including records of psychiatric 
hospitalization from May to June 2007 
and from June to July 2007. 

4. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that the current 
psychiatric disorder, diagnosed as 
bipolar disorder, had onset during 
service.  The claims folder must be 
made available to the examiner for 
review.  The examiner is asked to 
comment on the clinical significance 
of: 

An undated, single entry of a 
history of symptoms of depression 
and excessive worry in the service 
medical records and a normal 
psychiatric evaluation on 
separation examination; and, 

the post-service discharge summary 
from the St. Paul Medical Center, 
dated in February 1988, which is 
the first documentation of record 
of bipolar disorder. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of the 
conclusion as it is to find against it.

5. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


